The indictment in this case is in proper form and substance. It contains two counts. The first count charges this appellant with unlawfully distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol. The second count charges the unlawful possession of a still, etc. There was a general verdict of guilty as charged in the indictment. Judgment was pronounced and entered accordingly; the defendant being sentenced to serve an indeterminate term of imprisonment *Page 668 
in the penitentiary. From said judgment he appealed. There is no bill of exceptions, and it is certified to this court that the time for filing same has expired. The appeal is upon the record proper. No error is apparent on the record. The judgment of conviction is therefore affirmed. Affirmed.